Name: 2010/218/: Commission Decision of 16 April 2010 amending Decision 2006/415/EC as regards certain protection measures in relation to an outbreak of highly pathogenic avian influenza of the subtype H5N1 in poultry in Romania (notified under document C(2010) 2348) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  Europe;  agricultural activity;  agricultural policy;  animal product;  health
 Date Published: 2010-04-17

 17.4.2010 EN Official Journal of the European Union L 97/14 COMMISSION DECISION of 16 April 2010 amending Decision 2006/415/EC as regards certain protection measures in relation to an outbreak of highly pathogenic avian influenza of the subtype H5N1 in poultry in Romania (notified under document C(2010) 2348) (Text with EEA relevance) (2010/218/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Regulation (EC) No 998/2003 of the European Parliament and of the Council of 26 May 2003 on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (3), and in particular the first paragraph of Article 18 thereof, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (4), and in particular Article 63(3) thereof, Whereas: (1) Commission Decision 2006/415/EC of 14 June 2006 concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community (5) lays down certain protection measures to be applied in order to prevent the spread of that disease, including the establishment of areas A and B following a suspected or confirmed outbreak of the disease. Those areas are listed in the table set out in the Annex to that Decision. (2) Following a confirmed outbreak of highly pathogenic avian influenza of subtype H5N1 in Romania, that Member State took protection measures pursuant to Decision 2006/415/EC, including the establishment of areas A and B, as provided for in Article 4 of that Decision. (3) Commission Decision 2010/158/EU of 16 March 2010 concerning certain interim protective measures in relation to highly pathogenic avian influenza of subtype H5N1 in poultry in Romania (6) was adopted following an outbreak of that disease in Romania. That Decision defines the areas within which the protection measures provided for in Decision 2006/415/EC are to apply and the period of application of those measures. (4) Those interim protective measures have now been reviewed within the framework of the Standing Committee on the Food Chain and Animal Health. (5) A further outbreak has been confirmed since the adoption of Decision 2010/158/EU within an area already subject to the interim protective measures thereof. Therefore, it is appropriate to take that new outbreak into account in the definition of the size of Area A and of the period of application of the protective measures which should now be confirmed. (6) The Annex to Decision 2006/415/EC should therefore be amended accordingly. (7) In the interests of clarity of Union legislation, Decision 2010/158/EU should be expressly repealed. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/415/EC is replaced by the text in the Annex to this Decision. Article 2 Decision 2010/158/EU is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 16 April 2010. For the Commission John DALLI Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 146, 13.6.2003, p. 1. (4) OJ L 10, 14.1.2006, p. 16. (5) OJ L 164, 16.6.2006, p. 51. (6) OJ L 67, 17.3.2010, p. 10. ANNEX ANNEX PART A Area A as established in accordance with Article 4(2): ISO country code Member State Area A Date until applicable in accordance with Article 4(4)(b)(iii) Code (if available) Name RO Romania 00038 Area comprising: 17.4.2010 Protection zone: Letea Surveillance zone: C.A. Rosetti SfiÃtofca Cardon RO Romania 00038 Protection zone: Plauru 27.4.2010 PART B Area B as established in accordance with Article 4(2): ISO country code Member State Area B Date until applicable in accordance with Article 4(4)(b)(iii) Code (if available) Name RO Romania 00038 The areas of the county of Tulcea other than those listed in Part A 27.4.2010